Citation Nr: 0944535	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability. 

3.  Entitlement to an initial compensable evaluation for 
service-connected pes planus.


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from June 1981 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that remand is required to ensure the duty to 
assist has been met.

In this regard, the Veteran submitted a July 2006 private x-
ray report which showed that a physician found that the 
Veteran's right and left patellofemoral joint spaces showed 
"early minimal osteoarthritic change[s]."  A June 2007 VA 
examination 
x-ray report of the knees shows a physician determined it was 
"negative."  In the June 2007 VA examination, the physician 
determined that "arthritis of [the] knees" was not shown.  
The VA examiner stated that he reviewed the claims file, 
which contained a copy of the private July 2006 x-ray report.  
However, the VA examiner never directly addressed the 
positive diagnosis of arthritis in the July 2006 x-ray 
report.  Thus, the Board finds that it must remand the 
Veteran's bilateral knee service connection claim in order to 
obtain an examination and possible nexus opinion.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 
79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Additionally, in his VA Form 21-4142 dated in July 2009, the 
Veteran stated that he was currently receiving treatment for 
his knees and ankles at the VA Medical Center in Durham, 
North Carolina.  The Board notes that these VA records are 
not associated with the Veteran's claims file.  As the RO 
denied the claims for lack of current disability, these 
records are potentially relevant to the claim.  Therefore, 
the Board must remand the claims to obtain these relevant 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  

In the July 16, 2007 rating decision, the RO granted service 
connection for pes planus, and assigned a noncompensable 
rating effective January 31, 2007.  In the Veteran's July 15, 
2008 Substantive Appeal for his two service connection 
claims, he expressed disagreement with the currently assigned 
noncompensable rating for his pes planus, specifically 
stating that the rating did not consider "functional loss" 
under 38 C.F.R. § 4.40.  A statement of the case has not been 
issued on this issue.

The Board further notes that the RO construed the Veteran's 
discussion in the July 2008 Substantive Appeal as a new claim 
for increase regarding his service-connected pes planus.  
However, the wording in the Substantive Appeal expressed 
disagreement with the current evaluation assigned, and it was 
received within one year of the rating decision that assigned 
the noncompensable evaluation.  Thus, the disagreement 
constituted a timely Notice of Disagreement.  See 38 C.F.R. § 
20.302 (2009).  Accordingly, the Board will remand this issue 
to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26 (2009), 
including issuance of a statement of the 
case, so that the Veteran may have the 
opportunity to complete an appeal on his 
increased initial rating claim for his 
service-connected pes planus (if he so 
desires) by filing a timely substantive 
appeal.  This issue should be returned to 
the Board only if a timely substantive 
appeal is received. 

2.  The RO/AMC should obtain all relevant 
treatment records from the VA Medical 
Center in Durham, North Carolina, dating 
since February 2007.

3.  The RO/AMC should afford the Veteran a 
VA joints examination to determine the 
current nature of any bilateral knee 
disability and to obtain an opinion as to 
whether such disorder is possibly related 
to military service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted, including x-rays, and 
the results reported in detail.  

Following review of the file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any knee 
disability found.  If no diagnosis is 
warranted, the examiner should so state 
and should comment on whether the prior 
diagnosis of arthritis in the July 2006 
private 
x-ray report was accurate given the 
current lack of findings.  For any knee 
disability diagnosed, the examiner should 
opine as to whether any current bilateral 
knee disability is at least as likely as 
not (50 percent probability or greater) 
arose during service or is otherwise 
related to service.  A rationale for any 
opinion expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claims 
for service connection for bilateral ankle 
and knee disabilities.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


